UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                      4/28/2021
Ricardo Gil-Cabrera,

                                Plaintiff,
                                                          1:20-cv-09493 (LTS) (SDA)
                  -against-
                                                          ORDER FOR
Department of Corrections et al.,                         TELEPHONE CONFERENCE

                               Defendants.


STEWART D. AARON, United States Magistrate Judge:

       IT IS HEREBY ORDERED that the Warden or other official in charge of the Vernon C. Bain

Center (“VCBC”) produce plaintiff Ricardo Gil-Cabrera, NYSID No. 12273043Z, on Wednesday,

May 12, 2021 at 10:00 a.m., to a suitable location within the VCBC that is equipped with a

telephone, for the purpose of participating in a conference with the Court and Defendants’

counsel. If the scheduled time and date presents a hardship, the Warden or the Warden’s

designee should promptly inform Chambers by calling Courtroom Deputy Katherine Lopez at

(212) 805-0274.

       Defendants’ counsel must: (1) send this Order to the Warden immediately; (2) contact

VCBC to arrange the call and determine the telephone number at which Plaintiff will be

reachable at the above time and date; and (3) at the scheduled time, call (888) 278-0296 (or

(214) 765-0479) and enter access code 6489745 with Plaintiff on the line.
        The Clerk of Court is respectfully requested to mail a copy of this Order to the pro se

Plaintiff.

SO ORDERED.

DATED:         New York, New York
               April 28, 2021

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge




                                               2
